Citation Nr: 1642455	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected bilateral knee patellofemoral syndrome with chondromalacia. 

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected bilateral knee patellofemoral syndrome with chondromalacia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and April 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

In February 2011 correspondence the Veteran indicated that he wished to be scheduled for an RO hearing prior to his Board hearing.  Subsequently, in September 2011 correspondence, the Veteran reiterated his request for a local RO hearing in addition to a Board hearing.  While the Veteran was never scheduled for an RO hearing, he, via his representative, withdrew his request for an RO hearing in December 2014 correspondence.    

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the record. 

This case was remanded in December 2014 for additional development and now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his current bilateral foot and bilateral ankle disorders are related to his military service, to include his in-service parachute jumps, or, in the alternative, caused or aggravated by his service-connected bilateral knee disabilities.  In this regard, while the Veteran's service treatment records are negative for complaints regarding the ankles and feet, his service records confirm that he did, in fact, participate in parachute jumps during service.  Furthermore, the Veteran is currently service-connected for bilateral knee patellofemoral syndrome with chondromalacia. 

In light of the foregoing, the Board remanded the matter in December 2014 so as to afford the Veteran a VA examination in order to identify the nature and etiology of his current bilateral foot and bilateral ankle disorders.  Specifically, the examiner was requested to opine as to whether any diagnosed foot or ankle disorder is related to the Veteran's military service, to include his report of repeated in-service injuries to the feet and ankles incurred while jumping out of planes as a paratrooper, or, alternatively, was caused or aggravated by his service-connected bilateral knee disabilities.

The Veteran was afforded VA examinations of his feet and ankles in May 2015.  At such time, the examiner reported that the Veteran advised her that his feet were entirely asymptomatic.  Her physical examination of the Veteran's feet similarly showed no pathology other than bilateral hallux valgus and pes planus, which were described as asymptomatic by the examiner, and mild 1st MTP degenerative changes noted to be consistent with age.  With regard to the Veteran's ankles, the examiner stated that the Veteran did not have a diagnosis associated with such claimed disorder, but later noted the presence of osteoarthritis.

The Board notes, however, that such findings are at odds with the other medical evidence of record, which shows that the Veteran has sought treatment for bilateral foot pain for many years.  As recently as December 2014, the Veteran reported bilateral foot pain when standing for long periods of time.  At that time, a physical examination showed pain in the left foot when raising his heel.  In addition, weightbearing showed increased pronation bilaterally.  The December 2014 VA clinical record also cited a May 2012 X-ray study of the Veteran's feet showing that his hallux valgus had progressed to the point where his second toes now overlapped his great toes bilaterally.  Such findings were not reported on the May 2015 VA examination report, although there is no indication that the Veteran's hallux valgus was surgically corrected between May 2012 and May 2015.  Furthermore, X-rays taken in connection with the May 2015 VA examination showed evidence of a previous injury of the syndesmosis and a 36 degree hallux valgus deformity in addition to moderate degenerative change first MTP joint and a 19 degree calcaneal rise consistent with pes planus, but the examiner did not comment upon such findings.

Regardless, the May 2015 examiner opined that the Veteran's bilateral ankle disorder, which she noted to be osteoarthritis consistent with age, was not related to his military service as there was no evidence that there was a diagnosable ankle condition while in service or for many years after service and no ankle diagnosis that would be attributable to service.  The examiner further stated that the Veteran's claimed ankle disorders are not related to his military service, including jumping out of planes, as his ankles were normal for his age without a pathological diagnosis.  She also stated that, regardless, he was discharged from the military in 1978 and he did not develop ankle symptoms until approximately 2000, which was 22 years later.

With regard to the Veteran's bilateral foot disorder, which the examiner noted to be asymptomatic bilateral pes planus, asymptomatic bilateral hallux valgus, and asymptomatic bilateral mild degenerative changes of the 1st MTP, she opined that such was not related to his military service, including jumping out of planes, because his feet are asymptomatic.  Further, the examiner stated that the Veteran was discharged from the miliary in 1978, and did not seek treatment for them until 2000, 22 years later.  She also indicated that such were incidental findings with the overwhelming clinical data from the history, physical exam, and other ancillary findings consistent with a clinically insignificant finding that does not represent a potentially disabling condition.

In an October 2015 addendum, the examiner opined that the Veteran's ankle disorders were not caused or aggravated by his bilateral knee disabilities because "[b]iomechanical forces go up the kinetic chain, not down the kinetic chain"; and, furthermore, the Veteran's osteoarthritis was consistent with aging.  She did not address whether the Veteran's bilateral foot disorder was caused or aggravated by his bilateral knee disabilities. 

The Board finds that the examiner's findings as to direct service connection for the Veteran's claimed bilateral foot and ankle disorders are inadequate for purposes of adjudicating the claims.  Her conclusions rely entirely on the lack of evidence of medical treatment for the Veteran's feet and ankles for many years after his service, and because X-ray studies of the Veteran's ankles were normal until just recently.  Such findings, however, do not take into account the competent lay evidence of continuous feet and ankle pain since service, or contemplate whether the Veteran has a disability affecting his ankles, such as a chronic soft tissue injury, that would not be shown on X-ray studies.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   In addition, the examiner's description of the pathology affecting the Veteran's feet is at odds with the remaining evidence of record, which shows that the Veteran's foot disorders are indeed symptomatic.  Id.  Finally, the examiner did not provide an opinion as to whether the Veteran's bilateral foot disorders are proximately due to, or aggravated by, his service-connected knee disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  As a result, the record as it currently stands is inadequate for purposes of deciding the claims.  Therefore, a remand is required so that the Veteran may be afforded new VA examinations.  

Furthermore, in February 2016, the Veteran reported that he was asked to take a physical agility test in order to qualify for a new job, but that he could not pass the test as a result of his ankle and foot pain.  Therefore, while on remand, the AOJ should attempt to obtain a copy of such employment physical examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to submit, or authorize VA to obtain, the employment physical examination referenced in his February 2016 communication.   If the Veteran provides an authorization form to all VA to obtain such record, the AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Schedule the Veteran for an appropriate VA examination with an examiner who has not previously evaluated the Veteran to determine the etiology of his bilateral ankle and foot disorders.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  After reviewing the record and evaluating the Veteran, the examiner should address the following inquiries:

(A)  Identify all current diagnoses of the bilateral feet and ankles.  In this regard, the examiner should specifically consider the entirety of the evidence of record, to include the May 2015 X-ray findings of a previous injury of the syndesmosis and a 36 degree hallux valgus deformity.

(B)  For each currently diagnosed foot and/or ankle disorder, the examiner should then render an opinion as to whether it is as least as likely as not that such disorder is related to the Veteran's military service, to include his report of repeated in-service injuries to the feet and ankles incurred while jumping out of planes as a paratrooper. 

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed foot and/or ankle disorder is caused OR aggravated (i.e., permanently increased in severity) by his service-connected bilateral knee disorders.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and his family members, and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




